                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

FELIX MENDEZ,
                                   Plaintiff                   DECISION AND ORDER
-vs-
                                                               17-CV-6824 CJS
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
________________________________________


                                     INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”),

denying the application of Felix Mendez (“Plaintiff”) for Supplemental Security Income

(“SSI”) Benefits. Plaintiff claims to be completely disabled due a variety of ailments,

including depression, sleep apnea and back pain, but the Commissioner found

otherwise. Now before the Court is Defendant’s motion for judgment on the pleadings

(Docket No. [#11]) and Plaintiff’s cross-motion [#22] for the same relief. Plaintiff’s

application is granted, Defendant’s application is denied, and this matter is remanded

for further administrative proceedings.

                               FACTUAL BACKGROUND

       The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will briefly summarize the record as necessary for purposes of this

Decision and Order.

       On September 22, 2014, Plaintiff filed an application for SSI benefits, claiming


                                               1
that he became totally disabled on September 22, 2009, although he had no reported

earnings at all for 2009. 1 Prior to 2009, Plaintiff, who was born in July, 1971, never had

reported earnings of more than $12,000 in any year. 2

          After the Social Security Administration denied the claim initially, a hearing was

held before an Administrative Law Judge (“ALJ”) on July 26, 2016, at which Plaintiff

appeared and waived his right to proceed with an attorney or other representative. The

ALJ took testimony from Plaintiff, a mental health therapist, and a Vocational Expert

(“VE”).

          On August 22, 2016, the ALJ issued his decision, denying Plaintiff’s application

and finding that he was not disabled at any time between the date of his application and

the date of the decision. In pertinent part, applying the familiar five-step analysis for

evaluating disability claims, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since the date of the application, September 22, 2014; that he had

serious impairments consisting of “affective disorder, anxiety disorder, post-traumatic

stress disorder (PTSD), obstructive sleep apnea, lumbar spine degenerative changes

and back pain, hypertension, obesity, and alcohol abuse in remission”; 3 that such

conditions did not meet or equal a listed impairment; that he had the residual functional

capacity (“RFC”)

          to perform light work as defined in 20 CFR 416.967(b), with the following
          limitations: he can engage in only occasional climbing, stooping, kneeling,
          crouching, and crawling. He requires a low stress position, defined as being


1 Transcript 556
2 Plaintiff has no reported earnings for 2002, 2003, 2009, 2010, 2011, 2012, 2013, 2014 or 2015.
Transcript 558. However, there is some reference in the record to Plaintiff selling cocaine.
3 Transcript 12



                                                   2
          limited to the performance of simple, routine, and repetitive tasks, in a work
          environment free of fast-paced production requirements, one that involves only
          simple work related decisions, with few if any changes in the workplace, and no
          more than occasional interpersonal interaction with members of the general
          public, co-workers, and supervisors[;] 4

that he was unable to perform any past relevant work; and that with the RFC set forth

above he was able to perform several other jobs identified by the VE, including

“housekeeper,” DOT 323.687-014 and “office helper,” DOT 239.567-010.

          After receiving the ALJ’s unfavorable ruling, Plaintiff appealed to the Appeals

Council. In connection with that appeal, Plaintiff submitted more than four hundred

pages of additional evidence. However, the Appeals Council declined to review the

ALJ’s decision. Regarding the additional evidence submitted by Plaintiff, the Appeals

Council stated:

          You submitted education records from New York City Department of Education
          dated December 6, 1984 to March 3, 1989 (108 pages), records from Monroe
          County Department of Human Services dated February 28, 2014 to January 5,
          2016 (31 pages), records from Genesee Mental Health Center dated November
          11, 2013 to August 16, 2016 (222 pages), and records from URMC Highland
          Family Medicine dated September 25, 2013 to May 5, 2016 (31 pages). We find
          this evidence does not show a reasonable probability that it would change the
          outcome of the decision. We did not consider and exhibit this evidence.

          You submitted records from Genesee Mental Health Center dated August 23,
          2016 to August 26, 2016 (17 pages), records from URMC Highland Family
          Medicine dated September 12, 2016 (3 pages), records from Monroe County
          Department of Human Services dated November 11, 2016 to January 25, 2017
          (11 pages), and records from University Sports & Spine Rehabilitation dated
          October 4, 2016 to October 19, 2016 (17 pages). The Administrative Law Judge
          decided your case through August 22, 2016. This additional evidence does not
          relate to the period at issue. Therefore, it does not affect the decision about

4   Transcript 14

                                               3
        whether you were disabled beginning on or before August 22, 2016.

Transcript 2.

      On November 30, 2017, Plaintiff commenced this action, proceeding pro se.

Pursuant to this Court’s standing order on Social Security actions, Plaintiff was

supposed to file a motion for judgment on the pleadings within a certain time after the

filing of the administrative transcript, but he did not do so. Consequently, on August 6,

2018, the Commissioner filed the subject motion [#11] for judgment on the pleadings.

Subsequently, Plaintiff retained an attorney, and on March 6, 2019, he filed the subject

cross-motion [#22] for judgment on the pleadings. Plaintiff contends that the

Commissioner’s decision should be reversed for the following reasons: 1) the ALJ did

not properly evaluate the opinion of consultative examiner Dr. Lin; 2) the ALJ did not

properly evaluate the opinion of Plaintiff’s treating mental health therapist, Ms. Gorman; 5

and 3) the Appeals Council erred in failing to review the ALJ’s ruling.

        The Court agrees with Plaintiff that the Appeals Council erred, or, at least, that

the Appeals Council’s ruling is so cursory that the Court cannot say whether it erred.

Accordingly, this matter must be remanded.

                                             STANDARDS OF LAW

        42 U.S.C. § 405(g) states, in relevant part, that “[t]he findings of the

Commissioner of Social security as to any fact, if supported by substantial evidence,

shall be conclusive.” The issue to be determined by this Court is whether the


5  With regard to the ALJ’s decision, Plaintiff is not asserting error with regard to the ALJ’s findings at the
first three steps of the five-step sequential analysis, nor is he disputing the ALJ’s finding at step four that
he cannot perform any past relevant work. Rather, Plaintiff is claiming error only with regard to the RFC
finding and with the resultant finding at step five that he is capable of performing other work.

                                                       4
Commissioner’s conclusions “are supported by substantial evidence in the record as a

whole or are based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496,

501 (2d Cir. 1998). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id

          The Appeals Council’s Decision

          Plaintiff contends that the Appeals Council erred insofar as it “reject[ed] certain

records provided after the ALJ’s decision,” stating:

          The Appeals Council refused to consider various evidence that related directly to
          the relevant time period, finding that there was no reasonable probability that it
          would change the outcome of the ALJ’s decision. It is entirely unclear how the
          Appeals Council arrived at that determination, given that the evidence included
          five opinions from treating sources, all of which were so restrictive that if credited,
          they would preclude Plaintiff from full time work. The Appeals Council erred in
          failing to properly consider these opinions from treating sources, where, if
          accepted, they would have necessarily altered the outcome of the ALJ’s
          decision. 6

As discussed earlier, Plaintiff submitted two groups of documents to the Appeals

Council. The first group was dated prior the ALJ’s decision, and the Appeals Council

indicated that it did “not show a reasonable probability that it would change the outcome

of the decision.” The second group was dated after the ALJ’s decision, and the

Appeals Council stated that it would not affect the ALJ’s decision because it did not

relate to the period at issue. Plaintiff’s argument in this action expressly relates only to

the first group, which, as already mentioned, consisted of

          education records from New York City Department of Education dated December

6   Pl. Memo of Law [#22-1] at p. 17

                                                 5
        6, 1984 to March 3, 1989 (108 pages), records from Monroe County Department
        of Human Services dated February 28, 2014 to January 5, 2016 (31 pages),
        records from Genesee Mental Health Center dated November 11, 2013 to
        August 16, 2016 (222 pages), and records from URMC Highland Family
        Medicine dated September 25, 2013 to May 5, 2016 (31 pages).

Transcript 2.

        Defendant responds that the Commissioner’s “regulations do not require the

Appeals Council to provide detailed explanations concerning evidence submitted, but

will [sic] only briefly say ‘why it did not accept the additional evidence.’ See, 20 C.F.R. §

416.1470(c) (2017).” 7 Additionally, Defendant discusses the additional evidence and

offers various reasons why such evidence would not have caused the Appeals Council

to reach an outcome different from that reached by the ALJ.

        At the outset, Defendant’s citation to 20 C.F.R. § 416.1470(c) in this instance is

incorrect, since that sub-section applies to evidence that either does not relate to the

period on or before the ALJ’s decision, or that was submitted beyond a deadline for

submission, neither of which is the case here. 8 Instead, the instant dispute is governed

by 20 C.F.R. § 416.1470(a)(5), which states in pertinent part that

        [t]he Appeals Council will review a case if— [it] receives additional evidence that
        is new, material, and relates to the period on or before the date of the hearing
        decision, and there is a reasonable probability that the additional evidence would
        change the outcome of the decision.



7 Def. Memo of Law [#11-1] at p. 29
8 See, 20 C.F.R. § 416.1470(c), which states in pertinent part: “If you submit additional evidence that
does not relate to the period on or before the date of the administrative law judge hearing decision as
required in paragraph (a)(5) of this section, or the Appeals Council does not find you had good cause for
missing the deadline to submit the evidence in § 416.1435, the Appeals Council will send you a notice
that explains why it did not accept the additional evidence and advises you of your right to file a new
application.”

                                                    6
The language used by the Appeals Council in denying the appeal expressly referred to

this subsection.

       The Appeals Council’s adverse ruling essentially amounts to a sentence: “We

find this evidence does not show a reasonable probability that it would change the

outcome of the decision.” In some other cases where the Appeals Council has used

this same cursory statement to deny review, courts have ignored the Appeals Council’s

lack of explanation and simply examined the additional evidence for themselves to

decide whether the new evidence actually might change the outcome. See, e.g., Velez

v. Berryhill, No. 3:18CV01024(SALM), 2019 WL 2052013, at *6 (D. Conn. May 9, 2019)

(“The Appeals Council determined that ‘the evidence did not show a reasonable

probability that it would change the outcome of the decision.’ The five pages of records

documenting treatment prior to the ALJ’s decision do not reveal any information the ALJ

had not already considered. . . . As to the remaining records, [they do] not relate to the

time frame under consideration by the ALJ. . . . Accordingly, the Appeals Council did

not err in failing to consider this evidence as it did not meet the requirements of 20

C.F.R. § 404.970(a)(5) and § 416.1470(a)(5).”).

       This Court might be inclined to take a similar approach if the additional evidence

was so limited and so clear that remand could only result in one outcome. Here,

however, the additional evidence dated prior to the ALJ’s decision consists of

approximately 400 pages, which is more than half of the entire administrative record.

The Appeals Council’s perfunctory statement declining to review this material

essentially leaves the Court without any idea as to whether the Council’s ruling was



                                             7
correct, and with no way to make that determination except to scrutinize the records on

its own. This the Court declines to do.

       The Second Circuit has previously indicated that such “cursory, formulaic”

statements by the Appeals Council are not helpful, and may not be accepted at face

value. See, Pollard v. Halter, 377 F.3d 183, 192–93 (2d Cir. 2004) (“[T]he Appeals

Council's conclusion that the ‘new regulations do not provide a basis to change the

Administrative Law Judge's decision,’ is cursory, formulaic, and not supported by any

legal or factual reasoning. . . . [As some district courts have done,] we likewise refuse to

credit the unsupported conclusion by the Appeals Council that Ms. Pollard's application

would have failed under the Final Rules. We conclude that a remand to the SSA for

reconsideration under the Final Rules is necessary.”).

       Other courts have also concluded that a cursory, formulaic denial by the Appeals

Council under 20 C.F.R. § 416.1470(a)(5) requires remand to the Commissioner. See,

e.g., Velez v. Berryhill, 2019 WL 2052013, at *7 (“The Appeals Council’s failure to

consider evidence that meets the criteria of 20 C.F.R. § 404.970(a)(5) and §

416.1470(a)(5) warrants remand. Additionally, the Appeals Council’s cursory,

formulaic rejection of the evidence without any legal or factual reasoning, is insufficient.

Therefore, remand for reconsideration of plaintiff’s SSI application is appropriate.”)

(citations and internal quotation marks omitted); see also, Kocol v. Berryhill, No. 17-CV-

01268-LGF, 2019 WL 2428511, at *4 (W.D.N.Y. June 11, 2019) (“Remand is

appropriate, however, in instances where the Appeals Council provides no reason for

accepting an ALJ’s decision upon receiving supplemental evidence from a claimant’s



                                             8
treating physician.”) (citations omitted).

       Further, the post hoc rationalizations offered by Defendant’s counsel, for why the

additional evidence submitted to the Appeals Council would not have resulted in a

different outcome, are not sufficient. See, Newbury v. Astrue, 321 F. App'x 16, 18 (2d

Cir. 2009) (“A reviewing court may not accept appellate counsel's post hoc

rationalizations for agency action.”) (citations omitted).

       Accordingly, the Court finds that this matter must be remanded for the

Commissioner to explain why the additional evidence submitted would not result in a

different outcome than that reached by the ALJ. Additionally, although Plaintiff here

expressly objected only to the Appeals Council’s treatment of the evidence dated prior

to the ALJ’s decision, the Court directs that the Commissioner also consider whether

the evidence dated after the ALJ’s decision might nevertheless be material to the

disability determination. See, John v. Berryhill, No. 1:17-CV-00963 (JJM), 2019 WL

2314620, at *4 (W.D.N.Y. May 31, 2019) (“Here, the Appeals Council summarily

declined to review Nurse Ireland’s assessment, explaining only that it “does not relate to

the period at issue”. There may be reasons why Nurse Ireland’s assessment is not

new and material. However, the Appeals Council’s conclusory treatment of Nurse

Ireland’s assessment, which post-dated the relevant period by mere days and was at

least the second medical opinion assessing plaintiff with hand limitations, was

insufficient.”); see also, Gurnett v. Berryhill, No. 16-CV-955-FPG, 2018 WL 3853387, at

*4 (W.D.N.Y. Aug. 14, 2018) (“The Appeals Council’s cursory, formulaic rejection of the

evidence simply because it was generated after the ALJ’s decision, without any legal or



                                              9
factual reasoning, is insufficient. See 20 C.F.R. § 404.976(b) (“If [the claimant] submit[s]

evidence that does not relate to the period on or before the date of the [ALJ’s] hearing

decision, the Appeals Council will explain why it did not accept the additional

evidence[.]) (emphasis added).”).

       Because the Court is remanding the matter for further administrative proceedings

that may moot the other arguments raised by Plaintiff, the Court declines to consider

those arguments at this time.

                                         CONCLUSION

       For the reasons discussed above, Plaintiff’s motion for judgment on the

pleadings [#22] is granted, Defendant’s motion [#11] is denied, and this matter is

remanded to the Commissioner for further administrative proceedings consistent with

this Decision and Order. The Clerk of the Court is directed to enter judgment for

Defendant and close this action.

       So Ordered.

Dated: Rochester, New York
      June 14, 2019
                                          ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                             10
